DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/7/2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 23-24 and 26-27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
New claim 23 requires ‘flash annealing of the transparent conductive oxide layer comprises heating to no more than 435oF’. There is no support in the Specification for this requirement of flash annealing any type of transparent conductive oxide layer to no more than 435oF. Examiner notes from Applicant (see p. 7-8 Applicant’s Remarks filed 5/7/2021) that para 0140 and 0191 of the Specification has support for ‘the transparent conductive oxide layer of tin-doped indium oxide (ITO) is flash annealed to no more than 435oF.
New claim 24 requires ‘flash annealing of the transparent conductive oxide layer comprises heating to at least 435oF for approximately 30 seconds’. There is no support in the Specification for this requirement of flash annealing any type of transparent conductive oxide layer to at least 435oF for approximately 30 seconds’. Examiner notes from Applicant (see p. 7-8 Applicant’s Remarks filed 5/7/2021) that para 0184 of the Specification has support for ‘the transparent conductive oxide layer of ITO or aluminum-doped zinc oxide (AZO) is flash annealed to at least 435oF for approximately 30 seconds’.
New claim 26 requires ‘a thickness of at least 75 nm and at most 900 nm’. There is no support in the Specification for this range. Examiner notes from Applicant (see p. 8 Applicant’s Remarks filed 5/7/2021) that para 0069 of the Specification has support for the thickness to be in a range of 75-950 nm.
2O3) doped oxide, particularly at para 0070.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 3-5, 7, 9-15, 21-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1 and 4-5 each recites the limitations “the steps”, “the step of applying a coating”, "the step of processing", and “the processing step”.  There is insufficient antecedent basis for these limitations in the claims. Claims 7 and 9 are similarly rejected regarding “the step”.
Claims 1 and 4-5 each requires ‘the step of processing’ and then ‘the processing step’. It is unclear as to whether each ‘processing’ is intended to be the same step, or distinct steps.
Claims 10 and 23-25 (dependent on claim 1) each requires “step (b), rendering the claims unclear as to whether the “step (b)” is intended to be the same as “(b)” from claim 1, or distinct (b)’s.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 7, 10, 21-26 are rejected under 35 U.S.C. 103 as being unpatentable over Feldman-Peabody et al (US Patent No. 8,257,561) in view of Hwang et al (Eddy current imaging for electrical characterization of silicon solar cells and TCO layers).
With respect to claims 1 and 21, Feldman-Peabody discloses a method of reducing sheet resistance of a coated article (i.e. solar cell) comprising applying a coating to a glass substrate, wherein the coating comprises a coating step [102] of cold sputtering a transparent conductive oxide (TCO) layer onto the glass substrate, and then a processing step that then determines the TCO layer has a sheet resistance of 8-15 / (abstract; fig. 5; col. 1, lines 16-17; col. 6, lines 54-61), wherein the cold sputtering is at room temperature (col. 4, lines 44-47).
However Feldman-Peabody is limited in that the processing step that determines the sheet resistance afterwards is not suggested.
Hwang teaches a process step of eddy current imaging for electrical characterization of TCO layers in solar cells, the electrical characterization being sheet resistance of the TCO layers for defect detection and layer characterization (Abstract; p. 1, I. INTRODUCTION). Fig. 1 depicts how the eddy current imaging is used by 
It would have been obvious to one of ordinary skill in the art to incorporate the process step of generating an Eddy current in the TCO layer taught by Hwang as the process step to determine the sheet resistance of Feldman-Peabody to gain the advantages of a process step that is non-destructive while allowing for precise determination of sheet resistivity for the TCO layer.
In summary, the combination of references Feldman-Peabody and Hwang teaches a method of reducing a sheet resistance of a coated article by applying a TCO coating to a substrate at room temperature, followed by a process step of (a) processing the TCO layer by generating an Eddy current in the TCO layer to determine the sheet resistance. Claim 1 requires a limitation of ‘the processing step comprises (a) or (b)’ (emphasis added), with this limitation of ‘(b)’ of flash annealing being an optional limitation due to alternative language ‘or’, and accordingly not required by claim 1. Claims 10 and 23-25 are dependent upon this optional limitation; accordingly these limitations are also not required as they are dependent upon this optional limitation from claim 1. Thus claims 10 and 23-25 are also rejected for the same reasoning set forth above for claim 1.
With respect to claims 3 and 26, modified Feldman-Peabody further discloses a thickness of the TCO layer is from about 0.25-0.35 m (250-350 nm) after processing (col. 6, lines 61-64).
With respect to claim 4, Feldman-Peabody discloses a method of reducing sheet resistance of a coated article (i.e. solar cell) comprising applying a coating to a glass substrate, wherein the coating comprises a coating step [102] of cold sputtering a transparent conductive oxide (TCO) layer onto the glass substrate, and then a processing step that then determines the TCO layer has a sheet resistance of 8-15 / (abstract; fig. 5; col. 1, lines 16-17; col. 6, lines 54-61), wherein the cold sputtering is at room temperature (col. 4, lines 44-47). Feldman-Peabody further discloses the TCO layer is indium tin oxide (ITO) (col. 4, lines 21-23), with a thickness between 0.1-0.25 m (100-250 nm) (col. 6, lines 58-64).
However Feldman-Peabody is limited in that the processing step that determines the sheet resistance afterwards is not suggested.
Hwang teaches a process step of eddy current imaging for electrical characterization of TCO layers in solar cells, the electrical characterization being sheet resistance of the TCO layers for defect detection and layer characterization (Abstract; p. 1, I. INTRODUCTION). Fig. 1 depicts how the eddy current imaging is used by generating an eddy current in a conductive sample (i.e. TCO layer or layers) (p. 1-2, A. Principle of Eddy Current and Inspection Methodology), wherein the process step of generating the Eddy current in the TCO layer allows for precise characterization of sheet resistivity for quality assurance by non-destructive testing methods (p. 1, A. 
It would have been obvious to one of ordinary skill in the art to incorporate the process step of generating an Eddy current in the TCO layer taught by Hwang as the process step to determine the sheet resistance of Feldman-Peabody to gain the advantages of a process step that is non-destructive while allowing for precise determination of sheet resistivity for the TCO layer.
In summary, the combination of references Feldman-Peabody and Hwang teaches a method of reducing a sheet resistance of a coated article by applying a TCO coating to a substrate at room temperature, followed by a process step of (a) processing the TCO layer by generating an Eddy current in the TCO layer to determine the sheet resistance. Claim 4 requires a limitation of ‘the processing step comprises (a) or (b)’ (emphasis added), with this limitation of ‘(b)’ of flash annealing being an optional limitation due to alternative language ‘or’, and accordingly not required by claim 4. 
With respect to claim 7, modified Feldman-Peabody further discloses the TCO layer is deposited by magnetron sputtering in vacuum (col. 4, lines 28-30 and 50-58).
With respect to claim 22, modified Feldman-Peabody further discloses the TCO layer is indium tin oxide (ITO) (col. 4, lines 21-23).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Feldman-Peabody et al (US Patent No. 8,257,561) in view of Gillaspie et al (US 2012/0160663).
With respect to claim 5, Feldman-Peabody discloses a method of reducing sheet resistance of a coated article (i.e. solar cell) comprising applying a coating to a glass substrate, wherein the coating comprises a coating step [102] of cold sputtering a oC (about 842oF) and/or at about 200-300oC (392-572oF) (col. 5, lines 13-15; col. 9, lines 64-67; col. 10, lines 1-9).
However Feldman-Peabody is limited in that while a thickness of the TCO layer that comprises zinc oxide and other conductive transparent materials is desired to be about 0.35-0.5 m (350-500 nm) with a sheet resistance between about 8-15 / after processing (col. 4, lines 21-24; col. 6, lines 53-64), the other conductive, transparent materials comprising either Ga with the zinc oxide or aluminum oxide is not suggested.
Gillaspie teaches a method of sputter depositing TCO layers having similar materials as Feldman-Peabody for solar cells (abstract; para 0009, 0014, 0020-0021 and 0078), wherein the materials are at least one of indium tin oxide, Ga with zinc oxide, and/or aluminum oxide (para 0004, 0020, 0043, 0078, and 0108).
Since Gillaspie recognizes the similarities of indium tin oxide, Ga with zinc oxide, or aluminum oxide as TCO materials for solar cells, it would have been obvious to one of ordinary skill in the art to replace indium tin oxide of Feldman-Peabody with Ga with zinc oxide and/or aluminum oxide of Gillaspie as it is merely the selection of functionally similar materials of a TCO layer in a solar cell recognized in the prior art and one of ordinary skill would have a reasonable expectation of success in doing so.
In summary, the combination of references Feldman-Peabody and Gillaspie teaches a method of reducing a sheet resistance of a coated article by oF. Claim 5 requires a limitation of ‘the processing step comprises (a), (b), or (c)’ (emphasis added), with this limitation of ‘(a) or (b)’ respectively to ‘generating Eddy current’ or ‘flash annealing’ being an optional limitation due to alternative language ‘or’, and accordingly not required by claim 5.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Feldman-Peabody et al (US Patent No. 8,257,561) and Hwang et al (Eddy current imaging for electrical characterization of silicon solar cells and TCO layers) as applied to claim 1 above, and further in view of Hashimoto et al (EP 1219572).
With respect to claim 9, the combination of references Feldman-Peabody and Hwang is cited as discussed for claim 1. Feldman-Peabody further discloses in fig. 1 a resistive transparent buffer (RTB) layer [16] for protection is applied for protection and then an encapsulating glass layer [24] for protection is applied (col. 7, lines 6-12; col. 10, lines 38-67; col. 11, lines 1-2), wherein the RTB layer [16] comprises zinc oxide (col. 7, lines 32-34).
However the combination of references is limited in that a composition of the encapsulating glass layer is not specifically suggested.
Hashimoto teaches an encapsulating glass useful in semiconductors having diodes, thermistors, and electrodes (abstract; para 0001), wherein the encapsulating glass has a composition that comprises a variety of metal oxides, including alumina (abstract).
It would have been obvious to one of ordinary skill in the art to use the composition of the encapsulating glass as taught by Hashimoto as the composition of .
Claims 11-12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Feldman-Peabody et al (US Patent No. 8,257,561) in view of Hwang et al (Eddy current imaging for electrical characterization of silicon solar cells and TCO layers).
With respect to claims 11-12 and 15, the combination of references Feldman-Peabody and Hwang is cited as discussed for claim 1. Since Feldman-Peabody teaches the claim requirements of depositing the TCO layer onto the glass substrate at room temperature, followed by the processing step of Hwang on the TCO layer to determine the sheet resistance as required by claim 1, a prima facie case of either anticipation or obviousness has been established that the combination of references also teaches the resulting TCO layer on the glass substrate having a property of an absorption of at least 0.05 and less than 0.2 (MPEP 2112.01, Section I).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Feldman-Peabody et al (US Patent No. 8,257,561) and Hwang et al (Eddy current imaging for electrical characterization of silicon solar cells and TCO layers) as applied to claim 1 above, and further in view of Wang (CN 202747717).
With respect to claim 13, the combination of references Feldman-Peabody and Hwang is cited as discussed for claim 1. However the combination of references is limited in that while the method is directed to the coated article being a solar or 
Wang teaches in fig. 1 an outdoor energy refrigerator having a door [2] with a solar cell [3] to ensure better energy-saving and refrigerating effect in addition to being environment-friendly and occupying less space (abstract).
It would have been obvious to one of ordinary skill in the art to incorporate the coated article of the photovoltaic or solar cell of the combination of references onto the door of the refrigerator of Wang to gain the advantages of ensuring better energy-saving and refrigerating effect in addition to being environment-friendly and occupying less space.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Feldman-Peabody et al (US Patent No. 8,257,561) and (Eddy current imaging for electrical characterization of silicon solar cells and TCO layers) as applied to claim 1 above, and further in view of Gillaspie et al (US 2012/0160663).
With respect to claim 14, the combination of references Feldman-Peabody and Hwang is cited as discussed for claim 1. However the combination of references is limited in that while Feldman-Peabody teaches oxygen gas is used for sputter depositing the TCO layer (col. 4, lines 21-30 and 50-58), a particular oxygen content during the sputter depositing is not suggested.
Gillaspie teaches using an oxygen content 0.1-0.4% when sputter depositing TCO layers having similar materials as Feldman-Peabody for solar cells (abstract; para 0009, 0014, 0020-0021, and 0078).
.
Claims 27 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Feldman-Peabody et al (US Patent No. 8,257,561) and (Eddy current imaging for electrical characterization of silicon solar cells and TCO layers) as applied to claim 1 above, and further in view of Gillaspie et al (US 2012/0160663).
With respect to claims 27 and 28, the combination of references Feldman-Peabody and Hwang is cited as discussed for claim 1. However the combination of references is limited in that while Feldman-Peabody teaches a thickness of the TCO layer that comprises zinc oxide and other conductive transparent materials is desired to be about 0.35-0.5 m (350-500 nm) with a sheet resistance between about 8-15 / (determined after the processing step from Hwang) (col. 4, lines 21-24; col. 6, lines 53-64), the other conductive, transparent materials comprising either Ga with the zinc oxide or aluminum oxide is not suggested.
Gillaspie teaches a method of sputter depositing TCO layers having similar materials as Feldman-Peabody for solar cells (abstract; para 0009, 0014, 0020-0021 and 0078), wherein the materials are at least one of indium tin oxide, Ga with zinc oxide, and/or aluminum oxide (para 0004, 0020, 0043, 0078, and 0108).


Response to Arguments
Applicant’s Remarks on p. 10-13 filed 5/7/2021 are addressed below.

112 Rejections
Claim 2 has been canceled and claim 7 has been amended to overcome the previous antecedent basis rejections.

103 Rejections
Applicant’s arguments on p. 8-10 with respect to claims 1 and 4 have been considered but are moot because the arguments do not apply to the new combination of references Feldman-Peabody and Hwang being applied in the current rejections.
On p. 10-12, Applicant argues that the combination of Feldman-Peabody and Gillaspie do not teach the amendment to option (b) for the processing step of flash annealing in claim 5.
The Examiner respectfully disagrees since claim 5 requires the processing step is selected from one of options (a), (b), or (c), thus option (b) of flash annealing is  prima facie case of either anticipation or obviousness has been established that the combination also teaches the resulting TCO layer has a property of the sheet resistance as claimed (MPEP 2112.01, Section I).
All other arguments on p. 12-13 are directed towards the subject matter addressed in the 103 Rejections above and therefore have been addressed accordingly.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A BAND whose telephone number is (571)272-9815.  The examiner can normally be reached on Mon-Fri, 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL A BAND/Primary Examiner, Art Unit 1794